Exhibit 10.1

Execution Version

 

 

Second Amendment

To Multicurrency Note Purchase and Private Shelf Agreement

 

This Second Amendment to Multicurrency Note Purchase and Private Shelf
Agreement, dated as of March 23, 2020 (this “Second Amendment”), is made by and
among IDEXX Laboratories, Inc., a Delaware corporation (the “Company”), each of
the Subsidiary Guarantors set forth on the signature pages to this Second
Amendment (together with the Company, collectively, the “Credit Parties”),
MetLife Investment Management, LLC (formerly known as MetLife Investment
Advisors, LLC) (“MetLife”), and each of the holders of the Notes (as defined
below) set forth on the signature pages to this Second Amendment (collectively,
the “Noteholders”).

RECITALS:

 

A.

The Company, MetLife and the Noteholders previously entered into that certain
Multicurrency Note Purchase and Private Shelf Agreement, dated December 19, 2014
(as amended by that certain First Amendment to Multicurrency Note Purchase and
Private Shelf Agreement dated as of March 14, 2019 and as may be further
amended, restated, supplemented or otherwise modified and in effect from time to
time, the “Note Purchase Agreement”), pursuant to which the Company (1) issued
and sold to certain of the Noteholders (a) $75,000,000 aggregate principal
amount of its 3.25% Series A Senior Notes due February 12, 2022 (as amended,
restated, supplemented or otherwise modified and in effect from time to time and
including any notes issued in substitution therefor or in replacement thereof,
the “Series A Notes”), and (b) $75,000,000 aggregate principal amount of its
3.72% Series B Senior Notes due February 12, 2027 (as amended, restated,
supplemented or otherwise modified and in effect from time to time and including
any notes issued in substitution therefor or in replacement thereof, the “Series
B Notes”), and (2) authorized the issuance and sale of up to $150,000,000 (or
the foreign currency equivalent thereof) of additional senior notes (less the
principal amount of the Series C Notes referred to below) (the “Shelf Notes”)
from time to time upon the terms, and subject to the conditions, set forth in
the Note Purchase Agreement.  On March 14, 2019, the Company issued and sold to
certain of the Noteholders a Series of Shelf Notes designated as its 4.19%
Series C Senior Notes due March 14, 2029 in the aggregate principal amount of
$100,000,000 (as amended, restated, supplemented or otherwise modified and in
effect from time to time and including any notes issued in substitution therefor
or in replacement thereof, the “Series C Notes”).  

B.

The Company has requested that the Noteholders amend certain provisions of the
Note Purchase Agreement (the “Amendments”) to, inter alia, extend the Issuance
Period and increase the amount of the Facility from $150,000,000 to
$300,000,000, and the Noteholders are willing to amend the Note Purchase
Agreement in the respects, and subject to the terms and conditions, set forth
herein.  

C.

On or about April 2, 2020, the Company intends to issue and sell to certain
MetLife Affiliates identified in the Confirmation of Acceptance (as defined
below) (the “Series D Purchasers”) $125,000,000 aggregate principal amount of
its 2.50% Series D Senior Notes due April 2, 2030 (as amended, restated,
supplemented or otherwise modified and in effect from time to time and including
any notes issued in substitution therefor or in replacement thereof, the

 

--------------------------------------------------------------------------------

 

“Series D Notes”, and together with the Series A Notes, the Series B Notes and
the Series C Notes, collectively, the “Notes”).  The Series D Notes shall
constitute a new Series of Shelf Notes issued and sold under the
Facility.  After giving effect to the increase in the Facility contemplated by
this Second Amendment, the prior issuance and sale of the Series C Notes and the
issuance and sale of the Series D Notes on April 2, 2020 as contemplated hereby,
the Available Facility Amount will be $75,000,000 as of  the Second Amendment
Effective Date (as defined below).

D.

MetLife Investment Advisors, LLC has changed its name to MetLife Investment
Management, LLC.

E.

Capitalized terms that are used but not defined in this Second Amendment shall
have the meanings ascribed to them in the Note Purchase Agreement.

NOW, THEREFORE, the Company, MetLife and the Noteholders, for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, do
hereby agree as follows:

1.Amendments to Note Purchase Agreement.  Subject to the satisfaction of the
conditions set forth in Section 3 hereof, the Note Purchase Agreement is hereby
amended as follows:

(a)Section 1.2 of the Note Purchase Agreement is hereby amended by replacing
“$150,000,000” with “$300,000,000”.

(b)Section 2.2(a) of the Note Purchase Agreement is hereby amended by (i)
amending and restating the third sentence thereof in its entirety and (ii)
inserting a new sentence immediately thereafter, to read, collectively, as
follows:

“At any time, the aggregate principal amount of Shelf Notes available to be
issued shall equal $300,000,000, minus the aggregate principal amount of all
Shelf Notes purchased and sold pursuant to this Agreement prior to such time and
outstanding at such time, minus the aggregate principal amount of Accepted Notes
(as hereinafter defined) which have not yet been purchased and sold hereunder
prior to such time, is herein called the “Available Facility Amount” at such
time. The Available Facility Amount shall be increased by the principal amount
of any outstanding Shelf Notes which are repaid or prepaid prior to the
expiration of the Issuance Period.”

 

(c)Section 2.2(b) of the Note Purchase Agreement is hereby amended and restated
in its entirety to read as follows:

“(b)

Issuance Period.  Shelf Notes may be issued and sold pursuant to this Agreement
from the Second Amendment Effective Date until the earlier of (i) December 20,
2022, (ii) the thirtieth day after MetLife shall have given to the Company, or
the Company shall have given to MetLife, a written notice stating that it elects
to terminate the issuance and sale of Shelf Notes pursuant to this Agreement (or
if such thirtieth day is not a Business Day, the Business Day next preceding
such thirtieth day), (iii) the termination of the Facility under Section 12 of
this Agreement and (iv) the acceleration of

 

--------------------------------------------------------------------------------

 

any Note under Section 12 of this Agreement.  The period during which Shelf
Notes may be issued and sold pursuant to this Agreement is herein called the
“Issuance Period”.”

(d)Section 2.2(c) of the Note Purchase Agreement is hereby amended by inserting
the clause “(or such shorter period as may be agreed by MetLife)” immediately
after the words “10 days” in clause (iv) thereof.

(e)Section 3.2 of the Note Purchase Agreement is hereby amended by deleting the
words “at the offices of Metropolitan Life Insurance Company, 10 Park Avenue,
Morristown, New Jersey 07962-1902, Attention: Law Department” and inserting the
following in lieu thereof:

“at the offices of MetLife Investment Management, LLC, One MetLife Way,
Whippany, New Jersey 07981, Attention: Law Department”

 

(f)Section 9.1(c) of the Shelf Agreement is hereby amended by (a) deleting the
word “and” at the end of clause (ii) thereof and inserting a comma in lieu
thereof, and (b) inserting the following at the end of Section 9.1(c):

“, and (iv) at any time after the Relevant Amendment Effective Date, attaching
an updated schedule of all Indebtedness of all Foreign Subsidiaries of the
Company (including  a description of the obligors, principal amount outstanding,
collateral therefor, if any, and any Guarantees in respect thereof) as of the
last day of the fiscal quarter then most recently ended.”

(g)Section 13.2 of the Shelf Agreement is hereby amended by inserting the
following new sentence at the end thereof:

“The Notes may be resold only if registered pursuant to the provisions of the
Securities Act or if an exemption from registration is available, except under
circumstances where neither such registration nor such an exemption is required
by law, and that the Company is not required to register the Notes.”

(h)The definition of “NYL Agreement” set forth on Schedule B to the Note
Purchase Agreement is hereby amended and restated in its entirety to read as
follows:

“NYL Agreement” means, collectively, (a) that certain Note Purchase Agreement
dated as of December 11, 2013, by and among the Company, New York Life Insurance
Company, and the other purchasers party thereto from time to time, and (b) that
certain Note Purchase Agreement dated as of July 22, 2014, by and among the
Company, New York Life Insurance Company, and the other purchasers party thereto
from time to time, as each such agreement may be amended, restated, supplemented
or otherwise modified from time to time.

(i)Schedule B to the Note Purchase Agreement is hereby amended by adding the
following new defined terms thereto in their appropriate alphabetical order:

“Second Amendment” means that certain Second Amendment to Multicurrency Note
Purchase and Private Shelf Agreement, dated as of March 23, 2020, by and among
the Company, the Subsidiary Guarantors, MetLife and the holders of Notes party
thereto.

 

--------------------------------------------------------------------------------

 

“Second Amendment Effective Date” means the “Second Amendment Effective Date” as
defined in the Second Amendment (which date is March 23, 2020).

(j)Schedule 10.1 (Existing Indebtedness) to the Note Purchase Agreement is
hereby amended and restated in its entirety to be in the form attached hereto as
Exhibit A.

(k)The Note Purchase Agreement is hereby amended to delete all references to
“MetLife Investment Advisors, LLC” therefrom, and to insert “MetLife Investment
Management, LLC” in lieu thereof.

2.Conditions to Effectiveness.  This Second Amendment shall become effective and
binding upon the Credit Parties, MetLife and the Noteholders on the date of this
Second Amendment (the “Second Amendment Effective Date”) upon the satisfaction
of each of the following conditions:

(a)MetLife and the Noteholders shall have received counterparts of this Second
Amendment, duly executed and delivered by the Company, MetLife and the
Noteholders and agreed to and acknowledged by the Subsidiary Guarantors;

(b)the representations and warranties of the Credit Parties set forth herein
shall be true and correct on and as of the date hereof;

(c)substantially concurrently herewith, MetLife and the Noteholders shall have
received a Request for Purchase in respect of the Series D Notes (the “Request
for Purchase”), duly executed and delivered by the Company, dated the date
hereof and substantially in the form of Exhibit 2(c) to the Note Purchase
Agreement;

(d)substantially concurrently herewith, MetLife and the Noteholders shall have
received a Confirmation of Acceptance in respect of the Series D Notes (the
“Confirmation of Acceptance”), duly executed and delivered by the Company and
the Series D Purchasers, dated the date hereof and substantially in the form of
Exhibit 2(e) to the Note Purchase Agreement; and

(e)the Company shall have paid all reasonable costs and expenses of the
Noteholders relating to this Second Amendment, including, without limitation,
the reasonable fees, costs and expenses of Akin Gump Strauss Hauer & Feld LLP,
as counsel to the Noteholders, for which an invoice has been presented in
reasonable detail at least one Business Day prior to the date of requested
payment.

3.[Reserved].

4.Representations and Warranties.  Each Credit Party, by its signature below,
represents and warrants to MetLife and each Noteholder that:

(a)all representations and warranties set forth in the Note Purchase Agreement,
after giving effect to this Second Amendment, are true and correct in all
material respects (except that any representation or warranty that is qualified
as to “materiality” or a “Material Adverse Effect” shall be true and correct in
all respects) on the date hereof as if made again on and as of the date hereof
(except those, if any, which by their terms specifically relate only to an
earlier date);

 

--------------------------------------------------------------------------------

 

(b)no Defaults or Events of Default have occurred and are continuing under the
Note Purchase Agreement;

(c)the execution, delivery and performance of this Second Amendment has been
duly authorized by all necessary action on the part of such Credit Party;

(d)this Second Amendment has been duly executed and delivered by such Credit
Party;

(e)this Second Amendment constitutes a legal, valid and binding agreement of
such Credit Party enforceable against such Credit Party in accordance with its
terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);

(f)each of the Note Purchase Agreement and the Subsidiary Guarantee Agreement is
in full force and effect and remains a legal, valid and binding obligation of
each Credit Party party thereto enforceable in accordance with the terms thereof
except as such enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law); and

(g)the execution, delivery and performance by such Credit Party of this Second
Amendment will not (i) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of such Credit Party under, (A) the corporate charter or by-laws of such Credit
Party, or (B) any material indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, or any other Material agreement or instrument to which
such Credit Party is bound or by which such Credit Party or any of its
properties may be bound or affected, (ii) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to such
Credit Party, or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to such Credit Party.

(h)Since December 31, 2019, no event has occurred and no condition exists which
could reasonably be expected to have a Material Adverse Effect.

5.Confirmation and Reaffirmation of Note Purchase Agreement.  This Second
Amendment is intended to be and shall be construed in connection with and as
part of the Note Purchase Agreement and, except as modified and expressly
amended and/or waived herein, all terms, conditions and covenants contained in
the Note Purchase Agreement and Notes are hereby ratified and shall be and
remain in full force and effect.

6.Confirmation and Reaffirmation of Subsidiary Guarantee Agreement.  Each
Subsidiary Guarantor hereby (a) acknowledges and consents to all of the terms
and conditions of this Second Amendment and the transactions contemplated
hereby, (b) affirms all of its obligations under the Subsidiary Guarantee
Agreement, (c) acknowledges that such Subsidiary Guarantee Agreement continues
in full force and effect in respect of, and to secure, the obligations under the
Note Purchase Agreement and the Notes, (d) agrees that the reference in

 

--------------------------------------------------------------------------------

 

the Subsidiary Guarantee Agreement (and the form of joinder thereto) to the Note
Purchase Agreement providing for the issuance of Shelf Notes in an aggregate
principal amount of up to $50,000,000 shall be deemed to refer to the issuance
of Shelf Notes in an aggregate principal amount of up to $300,000,000 and any
Shelf Notes issued under the Note Purchase Agreement (including the Series C
Notes and the Series D Notes) shall constitute “Notes” under, and as defined in,
the Subsidiary Guarantee Agreement, (e) agrees that this Second Amendment and
all documents delivered in connection herewith do not operate to reduce or
discharge its obligations under the Note Purchase Agreement or the Subsidiary
Guarantee Agreement, and (f) acknowledges that its obligations under the
Subsidiary Guarantee Agreement are not subject to any counterclaim, setoff,
deduction or defense.

7.References to Note Purchase Agreement.  Any and all notices, requests,
certificates and other instruments executed and delivered after the execution
and delivery of this Second Amendment may refer to the Note Purchase Agreement
without making specific reference to the Second Amendment but nevertheless all
such references shall include this Second Amendment unless the context requires
otherwise.

8.Binding Effect.  This Second Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns and as
set forth in Section 17.3 of the Note Purchase Agreement.

9.Governing Law.  This Second Amendment shall be governed by and construed in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

10.Execution in Counterparts.  This Second Amendment may be executed in any
number of counterparts, each executed counterpart constituting an original, but
all together only one agreement.  Delivery of an executed counterpart of this
Second Amendment by telefacsimile or e-mail shall be equally as effective as
delivery of a manually executed counterpart hereof.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
executed, all as of the day and year first above written.

 

 

IDEXX LABORATORIES, INC.

 

 

By:

/s/ Brian P. McKeon

Name:

Brian P. McKeon

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 




[Second Amendment to Multicurrency Note Purchase and Private Shelf Agreement -
Idexx]

 

--------------------------------------------------------------------------------

 

METLIFE:

 

METLIFE INVESTMENT MANAGEMENT, LLC

 

 

By:

/s/  John Wills

Name:

John Wills

Title:

Authorized Signatory

 

 

 

NOTEHOLDERS:

 

METROPOLITAN LIFE INSURANCE COMPANY

by MetLife Investment Management, LLC, its Investment Manager

 

METLIFE REINSURANCE COMPANY OF BERMUDA, LTD.

by MetLife Investment Management, LLC, its Investment Manager

 

METLIFE INSURANCE K.K.

by MetLife Investment Management, LLC, its Investment Manager

 

By:

/s/  John Wills

Name:

John Wills

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------

 

BRIGHTHOUSE LIFE INSURANCE COMPANY

by MetLife Investment Management, LLC, its Investment Manager

 

BRIGHTHOUSE LIFE INSURANCE COMPANY OF NY

by MetLife Investment Management, LLC, its Investment Manager

 

BRIGHTHOUSE LIFE INSURANCE COMPANY OF DELAWARE

by MetLife Investment Management, LLC, its Investment Manager

 

SYMETRA LIFE INSURANCE COMPANY

by MetLife Investment Management, LLC, Its Investment Manager

 

AXIS REINSURANCE COMPANY

by MetLife Investment Management, LLC, Its Investment Manager

 

ZURICH AMERICAN INSURANCE COMPANY

by MetLife Investment Management, LLC, Its Investment Manager

 

FARMERS NEW WORLD LIFE INSURANCE COMPANY

by MetLife Investment Management, LLC, Its Investment Manager

 

PENSION AND SAVINGS COMMITTEE, ON BEHALF

OF THE ZURICH AMERICAN INSURANCE COMPANY

MASTER RETIREMENT TRUST

by MetLife Investment Advisors, LLC, Its Investment Manager

 

By:

/s/  John Wills

Name:

John Wills

Title:

Authorized Signatory

 

 

UNION FIDELITY LIFE INSURANCE COMPANY

by MetLife Investment Management, LLC, its Investment Advisor

 

By:

/s/  John Wills

Name:

John Wills

Title:

Authorized Signatory

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

PENSIONSKASSE DES BUNDES PUBLICA

by MetLife Investment Management, LLC, its Investment Manager

 

By:

/s/  Ewan Macaulay

Name:

Ewan Macaulay

Title:

Authorized Signatory

 

 

 

 

[Second Amendment to Multicurrency Note Purchase and Private Shelf Agreement -
Idexx]

--------------------------------------------------------------------------------

 

 

 

Agreed and Acknowledged by the Subsidiary Guarantors:

 

 

IDEXX DISTRIBUTION, INC.

 

By:

/s/  Brian P. McKeon

Name:

Brian P. McKeon

Title:

Treasurer

 

 

IDEXX OPERATIONS, INC.

 

By:

/s/  Brian P. McKeon

Name:

Brian P. McKeon

Title:

Treasurer

 

 

OPTI MEDICAL SYSTEMS, INC.

 

By:

/s/  Brian P. McKeon

Name:

Brian P. McKeon

Title:

Treasurer

 

 

 

[Second Amendment to Multicurrency Note Purchase and Private Shelf Agreement -
Idexx]

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

TO SECOND AMENDMENT TO MULTICURRENCY NOTE PURCHASE AND PRIVATE SHELF AGREEMENT

 

Schedule 10.1

Existing Indebtedness

[Attached]

 